Caton, C. J. We shall not waste time in attempting to prove that this was a wager or bet, depending on the result of the presidential election. It is as much a bet, and as manifestly so, as if one party had placed his horse, and the other eighty dollars in money, in the hands of the stake-holder, to be delivered to the party winning the bet. Indeed the conditions of this wager are in the precise terms of the 52nd section of the election law of 1845, viz: “ Or if any person shall agree to pay any other person any money, property or other valuable thing, in the event that any election as aforesaid shall result in one way,” etc. The important question is,, was this bet void, as being in viola tion of our statute, or the common law, or agáinst public policy ? We think it was void upon all these grounds, but propose to confine what we have to say on the subject on this occasion to the first. The section of the statute above referred to, provides : “ If any person shall at any time hereafter bet or wager any money, or other valuable thing, upon the result of any election which may be held under the constitution or laws of this State, or shall bet or wager money, property, or other valuable thing, upon the number of votes which may be given to any one or more persons at any election held as aforesaid, or upon who will receive the greatest number of votes at any such election,” etc., “ such person shall be Hable to indictment,” etc. It is admitted if this bet was in violation of this law, the note is void, and the action upon it cannot be maintained. This bet was upon the result of a pending election for a President of the United States. Was that an election held under the laws of this State, within the meaning of this section ? Was this bet within the mischief intended to be provided against by the enactment of this law ? We can give but an affirmative answer to both of these questions. It is true, as has been argued, that that election was not confined to this State, nor was it necessarily determined by the result in this State, nor does the language of the act necessarily thus confine it. That it was the intention of the legislature in enacting this section, to make it applicable to presidential elections, is manifest from the very position it occupies, and the context. It is the last section of an act, the very first of which provides for the election of presidential electors. The election law of 1845, first provides for the election of electors for President and Vice President of the United States, and then proceeds to provide for the election of State officers, and concludes the whole with this penal section. Is it to be presumed that the legislature did not intend it to. apply to all elections therein provided for ? Can it be that they intended to secure the purity of the election for State officers, and intended to leave the election of President and Vice President open to :the corrupting influence of bets and wagers among the electors ? This would be a discrimination not to be imputed to the legislature, unless it is manifest that such was their intention. There is the same high motive for protecting the one as the other. The evil is as great in the one as the other. We are satisfied that it is clearly within the spirit and meaning of the law, and is by no means forbidden by its letter, but is strictly within it. The judgment must be reversed andt the cause remanded. Judgment reversed.